UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 2, 2009 MINATURA GOLD (Exact name of registrant as specified in its charter) Nevada 001-34070 20-8273426 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2945 Townsgate Road, Suite 200 Westlake Village, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 267-7183 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway
